Notice of Pre-AIA  or AIA  Status

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-15 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.	

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 1, “a waste container comprising a waste container” is redundant and not clear in juxtaposition to the drawings and the specification (page 20).
Claim 1, last line, “the first data transfer” lacks antecedent basis.
Claim 2, line 2, the recited language “the unidirectional or bidirectional” lacks antecedent basis and is not clear in in juxtaposition to the drawings and the specification.
Claim 3, line 2, the comma is not adjacent to the word “interface” and needs to be corrected for clarity, while “the unidirectional or bidirectional” lacks antecedent basis and is not clear in in juxtaposition to the drawings and the specification.
Claims 5 and 6, line 4 of each, the “unidirectional or bidirectional” is not clear in in juxtaposition to the drawings and the specification.
Claim 7, lines 4-5, the “unidirectional or bidirectional” is not clear in in juxtaposition to the drawings and the specification.
Claim 8, lines 3-5, the ranges disclosed is not clear in in juxtaposition to the drawings and the specification.  Also, the acronyms used, e.g. “NFC” need to be illuminated at to their meaning.  As such their meaning is not clear.
Claim 9, lines 6-7, the ranges disclosed is not clear in in juxtaposition to the drawings and the specification.  Also, the acronyms used, e.g. “NFC” need to be illuminated at to their meaning.  As such their meaning is not clear.
Claim 10, lines 4-5, the “the respective other communication interface” lacks antecedent basis and is not clear in in juxtaposition to the drawings and the specification.
Claim 11, lines 6 and 11-12, the “a further communication interface” is not clear in juxtaposition to “at least one further communication interface” is not clear in in juxtaposition to the drawings and the specification.
Claim 12, line 4 of each, the “ the unidirectional or bidirectional” lacks antecedent basis and is not clear in in juxtaposition to the drawings and the specification.
Claims 14 and 15, lines 6-7 of each, the ranges disclosed is not clear in in juxtaposition to the drawings and the specification.  Also, the acronyms used, e.g. “WLAN” need to be illuminated at to their meaning.  As such their meaning is not clear.
Clarification is required.

Drawings
6.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the above 35 USC 112 rejection items listed above, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
7.	No rejection under 35 U.S.C. 101, 102 or 103 is deemed warranted at this stage of prosecution.
	
8.	Further pertinent references of interest are noted on the attached PTO-892.

9.	Applicant’s four Information Disclosure Statements (IDS’s) submitted have been reviewed.  Note the attached IDS’s.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789